STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 22, 2018
               Plaintiff-Appellee,

v                                                                    No. 337424
                                                                     Kent Circuit Court
MARK-ANTHONY DUANE ASHLEY,                                           LC No. 16-003636-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and HOEKSTRA and SWARTZLE, JJ.

O’CONNELL, P.J., (dissenting).

       I respectfully dissent.

         For the reasons stated by the learned trial judge, I would affirm the trial court’s decision
in its entirety in this case.

                                                              /s/ Peter D. O’Connell




                                                -1-